UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1587



MARVIN D. TOM; MARLA J. TOM,

                                            Plaintiffs - Appellants,

          versus


JANET RENO, Attorney General; HELEN F. FAHEY,
United States Attorney; MARGARET MILNER RICH-
ARDSON, Commissioner, Internal Revenue Service
Headquarters;   JOSEPH H. CLOONAN, Director,
Philadelphia Internal Revenue Service Center;
N. J. AIELLO, Chief, Collections Branch,
Philadelphia Internal Revenue Service Center;
UNITED STATES OF AMERICA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    T. S. Ellis, III, District
Judge. (CA-96-1820-A)


Submitted:   January 22, 1998             Decided:   February 3, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin D. Tom, Marla J. Tom, Appellants Pro Se.       Randolph L.
Hutter, Annette Marie Wietecha, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Robert K. Coulter, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellants appeal from the district court's orders dismissing
their complaint in which they sought $16 million in damages for the

alleged wrongful disclosure of return information in a notice of

levy by the Internal Revenue Service, denying their motion for

reconsideration, denying their motion for recusal of the district

court judge, and denying as moot their motions filed after entry of

the judgment. We have reviewed the record and the district court's
opinions. Accordingly, we deny the Appellees' motion for the impo-

sition of sanctions and affirm on the reasoning of the district

court. Tom v. Reno, No. CA-96-1820-A (E.D. Va. Feb. 28, Mar. 4, 11,
and 20, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2